UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6677


STEVEN CUMBERBATCH, JR.,

                Petitioner - Appellant,

          v.

HAROLD   W.    WHITE,   Director,   Virginia        Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00256-SGW-RSB)


Submitted:   September 26, 2013          Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Cumberbatch, Jr., Appellant Pro Se.        Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven Cumberbatch, Jr., seeks to appeal the district

court’s    order      denying         relief   on    his    28    U.S.C.      § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of    appealability.          28    U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent      “a       substantial      showing          of    the    denial     of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.   Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Cumberbatch            has     not    made        the        requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma    pauperis,         and    dismiss      the    appeal.        We

dispense      with       oral     argument      because          the    facts     and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3